DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8 July 2022 has been considered by the examiner.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 16 (rewritten in independent form) is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,223,608. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,223,608. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application broaden the scope of the claims of the ‘608 Patent by moving the transmitting limitations of the independent claims into a depending claim.
As to claim 15, the ‘608 Patent discloses a computer-implemented method to increase security of a blockchain-implemented transaction, the transaction including participation from a plurality of participating nodes, each participating node having a corresponding public key and a corresponding private key, each participating node participating as a message originator, selector, and propagator, the method comprising (Claim 1: A computer-implemented method to increase security of a blockchain-implemented transaction, the transaction including participation from a plurality of participating nodes, each participating node having its own public key and private key, each participating node participating as a message originator, selector, and propagator, the method comprising): 
receiving ciphertext from a prior node (Claim 1: receiving ciphertext from a prior node); 
determining whether a participating node is a selector node for said ciphertext received from the prior node (Claim 1: determining whether a participating node is a selector node for said ciphertext received from the prior node); and 
when the participating node is the selector node for said ciphertext (Claim 1: when the participating node is the selector node for said ciphertext): 
selecting a subset of said ciphertext (Claim 1: selecting a subset of said ciphertext); 
decrypting, using the private key of the participating node, the selected subset of said ciphertext to provide opted ciphertext for propagating to a next node (Claim 1: decrypting, using the private key of the participating node, the selected subset of said ciphertext to provide opted ciphertext for propagating to a next node); and 
when the participating node is other than the selector node for said ciphertext (Claim 1: and when the participating node is other than the selector node for said ciphertext) : 
decrypting, using the private key of the participating node, said ciphertext received from the prior node to provide decrypted ciphertext for propagating to a next node (Claim 1: decrypting, using the private key of the participating node, said ciphertext received from the prior node).  
As to claim 16, the ‘608 Patent discloses the computer-implemented method of claim 15, further comprising the step of transmitting said opted ciphertext to the next node when the participating node is the selector node for said ciphertext (Claim 1: when the participating node is the selector node for said ciphertext: selecting a subset of said ciphertext; decrypting, using the private key of the participating node, the selected subset of said ciphertext to provide opted ciphertext for propagating to a next node; and transmitting said opted ciphertext to the next node), and transmitting the decrypted ciphertext to the next node when the participating node is other than the selector node for said ciphertext (Claim 1: and when the participating node is other than the selector node for said ciphertext: decrypting, using the private key of the participating node, said ciphertext received from the prior node; and transmitting the decrypted ciphertext to the next node).  
 	Examiner note: The rejection of claim 16 under a theory of non-statutory double patenting is presented here in the alternative to the rejection of claim 16 presented above under a theory of statutory double patenting, if that rejection were to be overcome.
As to claim 17, the ‘608 Patent discloses the computer-implemented method of claim 15, wherein when the participating node is the selector node, said ciphertext includes two or more encrypted messages, and wherein selecting the subset of said ciphertext includes selecting one of the two or more encrypted messages (Claim 2: identical).
As to claim 18, the ‘608 Patent discloses the computer-implemented method of claim 15, further comprising originating ciphertext, wherein originating ciphertext includes: generating at least two messages including a first message with one output address to which the transaction is to allocate a first value and a second message with two output addresses to which the transaction is to allocate a second value and a third value to a respective output address, wherein a sum of the second value and the third value is the first value; encrypting each of the at least two messages to provide ciphertext, each of the at least two messages being a transaction option; and transmitting the ciphertext to the next node (Claim 3: identical). 
 As to claim 19, the ‘608 Patent discloses the computer-implemented method of claim 18, wherein encrypting each of the at least two messages to provide ciphertext includes: receiving a transaction public key and an ordered list of public keys from a dealer node, the ordered list of public keys includes a public key associated with each participating node in the plurality of participating nodes, the ordered list of public keys in descending order such that the public key associated with the next node is the last public key in the ordered list of public keys; and encrypting each of the at least two messages with the transaction public key and, subsequently, with the ordered list of public keys such that each encrypted message is a nested encryption of that message (Claim 4: identical).
As to claim 20, the ‘608 Patent discloses the computer-implemented method of claim 18, wherein each of the plurality of participating nodes may generate transaction options having at least one designated format, and at least one designated transaction value (Claim 5: identical).
As to claim 21, the ‘608 Patent discloses the computer-implemented method according to claim 15, further comprising: receiving an indication from a dealer node that the participating node is the propagator node for ciphertext originating from another node in the plurality of participating nodes; generating a transaction public key and a transaction private key; and transmitting the transaction public key to the dealer node for transmission to that another node for originating ciphertext (Claim 6: identical).
As to claim 22, the ‘608 Patent discloses the computer-implemented method according to claim 15, further comprising, when the participating node is the propagator node for said ciphertext, subsequent to decrypting said ciphertext using the private key of the participating node: decrypting, using a transaction private key, the decrypted said ciphertext to provide an unencrypted selected message corresponding to the opted ciphertext provided by the selector node associated with the opted ciphertext; when said unencrypted selected message includes a first output address, encrypting the first output address and an associated first transaction value with the public key of the participating node to provide a propagator output; when said unencrypted selected message includes a second output address and a third output address, encrypting each of the second output address and the third output address with an associated second transaction value and an associated third transaction value, respectively, with the public key of the participating node to provide the propagator output; and forwarding the propagator output to the subsequent node for mixing of propagator outputs from each of the plurality of participating nodes (Claim 7: identical). 
As to claim 23, the ‘608 Patent discloses the computer-implemented method according to claim 15, further comprising receiving an indication from a dealer node that the participating node is the selector node for ciphertext originating from another participating node, wherein the participating node is randomly designated by the dealer node as the selector node (Claim 8: identical).
As to claim 24, the ‘608 Patent discloses the computer-implemented method according to claim 15, wherein a dealer node designates one of the plurality of participating nodes as a propagator node and one of the plurality of participating nodes as a selector node to be associated with said ciphertext, and wherein the propagator node, the selector node, and a participating node for originating said ciphertext are different participating nodes in the plurality of participating nodes (Claim 9: identical).
As to claim 25, the ‘608 Patent discloses the computer-implemented method according to claim 15, wherein a dealer node designates each of the plurality of participating nodes as a propagator node for one other participating node in the plurality of participating nodes (Claim 10: identical).
As to claim 26, the ‘608 Patent discloses the computer-implemented method according to claim 15, wherein the plurality of participating nodes includes at least 4 participating nodes (Claim 11: identical).
As to claim 27, the ‘608 Patent discloses the computer-implemented method according to claim 15, wherein the participating node may participate concurrently as a message originator, selector, and propagator for respectively associated ciphertext such that each participating node in the plurality of participating nodes provides propagator output for associated ciphertext to which that participating node is designated as the propagator node (Claim 12: identical). 
Claim 28 recites a computing device commensurate in scope to the method of claim 15 and is rejected under a substantially similar rationale in view of claim 13 of the ‘608 Patent.
 Claim 29 recites a non-transitory medium commensurate in scope to the method of claim 15 and is rejected under a substantially similar rationale in view of claim 2- of the ‘608 Patent.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication No. 2017/0085562 by Schultz et al. discloses biometric security
U.S. Patent Application Publication No. 2018/0076955 by Shields et al discloses secure communication among a plurality of nodes in a network
U.S. Patent Application Publication No. 2020/0127835 by Fletcher et al. discloses increasing entropy in blockchain systems to increase security

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S MCNALLY whose telephone number is (571)270-1599. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL S. MCNALLY
Primary Examiner
Art Unit 2432



/Michael S McNally/Primary Examiner, Art Unit 2432